REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Mercanzini et al. (U.S. PGPub. No. 2012/0277834) was found to be the closest to the claimed invention. Mercanzini discloses an electrode array (neuromodulation device 401M in Figs. 20A, 21A-21C, 24) but fails to disclose the combination of structures as claimed. Specifically, Mercanzini fails to disclose in part, “at least one tissue surface contact that is disposed on an upper surface of a body portion positioned to face away from the target tissue and configured to provide stimulation or record signals from the target tissue surface” as required in independent claims 1 and 11. 
Osorio et al. (U.S. Pat. No. 7,006,859) discloses an implantable electrode comprising a body portion (disk portion 22 in Figs. 6A-6E) comprising an upper surface (28) and a lower surface (30) and at least one tail surface contact (probe 24). However, Osorio also fails to disclose in part, an upper surface of the body portion comprises at least one tissue surface contact configured to provide stimulation or record signals. Both Mercanzini and Osorio discloses providing electrode on a bottom surface of the body portion and there would be no motivation from the prior art to modify the position of the at least one tissue surface contact to be disposed on the upper surface of the body portion. 
Accordingly, claims 2-9, 11-15, 17 and 26-32 are allowable as being dependent on allowable independent claim 1 or 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”